The relator has filed a vigorous motion, evidencing dissatisfaction not only with the reasoning of the original opinion herein but also with the conclusion to which that reasoning inevitably led this Court. The burden of his complaint seems directed at the phrase contained in the original opinion wherein it is said: "While the rules by which the reasonableness of a classification adopted by the Legislature in dealing with economic policy may not change, it can not be said that supervening economic conditions may not render a classification reasonable which, under the conditions prevailing at a remote time, would have been purely arbitrary."
Although the law may be said to be changeless, nevertheless that which primarily evoked its enactment may have long since either changed or have been forgotten. The primary reason for the enactment of such law may have passed, but changing conditions, customs or environments might have caused its retention to become advisable, and it would still fulfill a duty and function to society. If so the usefulness of the law would surely continue, and would attach itself to the changed economic condition. An apt illustration might be that our penal statute against the carrying of arms exempted from its operation a person traveling; and such an exemption had been construed to mean, among other things, a person who was absent from home a day's journey, at such time of possibly thirty miles, and his return therefrom on the succeeding day. Changing economic conditions, however, at this day and time have supervened, and thirty miles is now but an hour's journey, and one taking such a journey would hardly be termed a traveler under such an exemption. By such phrase we could only mean that a classification being permissible, such must be reasonable and not palpably arbitrary, and under the exhaustive original opinion herein we think the reasonableness *Page 476 
of this classification has been shown. Principles never change; it is only the application of such principles to the facts and conditions that authorize a change. That economic conditions govern largely in such an application of this anti-trust statute can not be denied. It concerns itself alone with such conditions. In the Connolly Case, decided March 10, 1902, the United States Supreme Court decided that an exemption of farmers and stock raisers from the provisions of the Illinois anti-trust law, while their products remained in their own hands, was an unreasonable and arbitrary classification, thus rendering such law obnoxious to the Fourteenth Amendment to the U.S. Constitution. We therefore see that the vice found in such exemption lay only in what that court considered its unreasonableness. It is our present thought that the conditions then present have changed; that supervening economic conditions have enlarged upon the different position of one who has produced commodities absolutely necessary for the continuance, — not convenience, — of human life and its well-being, as contra-distinguished from one who merely takes these necessities after their production and juggles with them for the purpose of taking a profit therefrom. Under such supervening economic conditions we still adhere to the herein expressed conclusions in the original opinion, that a reviewing court will look favorably upon the reasonableness of the classification that exempts farmers and stock raisers from the provisions of our anti-trust laws so long as their products remain in their own hands.
The original opinion herein was written after many months of careful research through many cases on the subject written by the major courts of the Union, as well as the United States Supreme Court, and we adhere to the views expressed therein.
The motion is overruled.